Case 2:16-cv-01133-JD Document 175-5 Filed 01/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ASPEN SPECIALTY INSURANCE COMPANY,

Plaintiff

CIVIL ACTION
V.
: NO. 16-cv-01133-JD

HOSPITALITY SUPPORTIVE SYSTEMS, LLC, :
et al., : JURY TRIAL DEMANDED

Defendants. :

 

HOSPITALITY SUPPORTIVE SYSTEMS, LLC,
Plaintiff

V.

ASPEN SPECIALTY INSURANCE COMPANY,
Defendant.

 

ORDER

AND NOW, this day of , 2020, upon consideration of the Motion

to Dismiss Second Amended Complaint filed by defendants Hospitality Supportive Systems

LLC (“HSS”), Edward E. Snow (“Snow”), The Carman Corporation (“Carman”), Selective Law

Group LLC (“SLG”), Selective Risk Management LLC (“SRM”), John W. Connelly Jr.

(“Connelly”) and Charles M. O’Donnell (“O’Donnell”), and the response thereto of Aspen

Specialty Insurance Company (“Aspen”), IT IS HEREBY ORDERED that the motion is

GRANTED. Counts I through XVII, as well as XXIV and XXV, of Aspen’s Second Amended

Complaint are hereby DISMISSED WITH PREJUDICE as to HSS, Snow, Carman, SLG, SRM,

Connelly and O’Donnell.

BY THE COURT:

 

JAN E. DUBOIS, J.
